EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1: In line 4 of the claim in the limitation, “determining, based on at least on the access plan…” DELETE the second “on” so that the limitation recites, “determining, based on at least the access plan…”

Claim 11: In line 8 of the claim in the limitation, “determining, based on at least on the access plan…” DELETE the second “on” so that the limitation recites, “determining, based on at least the access plan…”

Claim 16: In line 7 of the claim in the limitation, “determining, based on at least on the access plan…” DELETE the second “on” so that the limitation recites, “determining, based on at least the access plan…”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or make obvious the combination of claimed elements.  In addition to the prior art applied in the office actions, the Barsness reference (2009/0138448) teaches:
receiving, by a database manager, a set of queries from one or more requestors (paragraphs 9, 41, 432, and 51); determining that a first query in the set of queries is incompatible with a second query of the set of queries (step 630 in Fig. 6; paragraphs 43 and 45); grouping, in response to the first query and the second query being incompatible, the first query in a first group, and the second query in a second group, wherein the first group and the second group are included in a set of groups, and each group of the set of groups includes different queries (steps 640 and 650 in Fig. 6, paragraphs 43 and 45); and executing, in response to determining the order, each group in the determined order (step 680 in Fig. 6, paragraphs 43 and 45), wherein all queries in each group are processed in parallel (paragraph 39).
However, none of the prior art references teach the claimed method of grouping queries wherein the determining the first query is incompatible with the second query further comprises predicting a negative effect on the second query subject to processing the first query and the second query simultaneously, in combination with the other claimed limitations such as determining, based on at least on the access plan of each query, that a first query in the set of queries is incompatible with a second query of the set of queries,  determining an order to execute each group of the set of groups; and executing, in response to determining the order, each group in the determined order, wherein all queries in each group are processed in parallel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        June 4, 2022